Case: 1:20-cv-00334 Document #: 1-1 Filed: 01/16/20 Page 1 of 4 PageID #:18




                           Exhibit 1
Case: 1:20-cv-00334 Document #: 1-1 Filed: 01/16/20 Page 2 of 4 PageID #:19
Case: 1:20-cv-00334 Document #: 1-1 Filed: 01/16/20 Page 3 of 4 PageID #:20
         Case: 1:20-cv-00334 Document #: 1-1 Filed: 01/16/20 Page 4 of 4 PageID #:21




Reg. No. 5,102,866           Canada Goose Inc. (CANADA CORPORATION)
                             250 Bowie Avenue
Registered Dec. 20, 2016     Toronto, Ontario CANADA M6E4Y2

                             CLASS 25: Clothing and outerwear, namely, coats and jackets
Int. Cl.: 25
                             OWNER OF CANADA REG. NO. TMA837332, DATED 11-29-2012, RENEWED AS
Trademark                    REG. NO. TMA837332 , EXPIRES 11-29-2027

Principal Register           The mark consists of a three-dimensional configuration of an outerwear design featuring a
                             combination of the following elements: a) five (5) pockets placed as follows: one on each of
                             the upper breast of the front of the parka; one on each of the upper thigh of the front of the
                             parka, and one on the upper sleeve of the outside of the left arm; b) cuffs at the base of each
                             sleeve; c) a waist-line; d) shoulders that are square-shaped with straps; e) an oval-shaped
                             patch over the elbow of each arm; f) zipper-pulls on the left and right seam zippers, in a
                             rectangular shape; g) a fur trim around the hood; h) a disc-shaped embroidered piece of fabric
                             on one sleeve; i) a rectangular piece of fabric on the upper flap of the bottom left pocket; and
                             j) a skirt around the base of the jacket. The elements shown in broken lines are intended
                             solely to indicate the positioning of the mark and are not part of the mark.

                             SEC.2(F)

                             SER. NO. 86-636,649, FILED 05-20-2015
                             MICHELE LYNN SWAIN, EXAMINING ATTORNEY
